Citation Nr: 0826382	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-27 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left thigh and of a fractured 
left tibia, with degenerative changes to the left knee, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right knee, with degenerative 
changes, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c).

In June 2008, the Board granted the veteran's motion for good 
cause to accept addition evidence beyond the 90-day period 
following the certification and transfer of the record to 
Board control.  See 38 C.F.R. § 20.1304(b).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Board received a copy of a recent letter 
from the Social Security Administration (SSA) notifying the 
veteran that he had been granted monthly disability benefits.  
An accompanying note from the veteran indicates that SSA 
benefits were granted based on his PTSD and bilateral knee 
disabilities.  VA has not yet had an opportunity to request 
these records.  Because the veteran's SSA records may contain 
relevant evidence as to the severity of his service-connected 
disabilities, the Board must remand these claims so that VA 
may assist the veteran in obtaining these records.    

Furthermore, the Board notes that the veteran has not had VA 
examinations for his service-connected disabilities since 
December 2004.  Evidence submitted since these examinations 
shows that the veteran had left knee reconstructive surgery 
in August 2006 and total left knee replacement in February 
2008.  Medical records also regularly categorize the 
veteran's bilateral knee arthritis as "moderate to severe."  

With respect to the PTSD claim, the evidence of record 
indicates that the veteran's symptoms may have increased in 
severity since the December 2004 examination.  Specifically, 
VA mental health treatment records suggest that the veteran 
may have become more isolative with increasing difficulty 
controlling his anger.  

In light of these developments, the veteran should be 
scheduled for VA examinations in order to evaluate the 
current severity of his service-connected disabilities.

While this case is in remand status, the AMC should ensure 
that the veteran receives another notice letter under the 
Veterans Claims Assistance Act of 2000 (VCAA), which must 
include notice as to the disability rating and effective date 
elements of the veteran's claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice should also 
comply with the notification requirements for substantiating 
an increased rating claim under Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
an increased rating.  The notice should 
also provide an explanation as to the 
information or evidence needed to 
establish an effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

This notice should also include the rating 
criteria for PTSD listed under 38 C.F.R. § 
4.130 (2007), and the appropriate rating 
criteria applicable to his residuals of 
shell fragment wounds, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.  In addition, the AMC should contact 
the SSA and request it to provide a copy 
of any decision it has rendered in 
response to the veteran's claim for 
disability benefits, as well as a copy of 
the record upon which the decision was 
based.  If no records pertaining to the 
veteran are found to exist, the AMC should 
ask for specific confirmation of that 
fact.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should describe the findings in 
detail and provide a complete rationale 
for all opinions and conclusions; any 
opinion should be supported by reference 
to specific medical records on file.  The 
examiner should be provided a copy of the 
rating schedule for mental disorders under 
38 C.F.R. § 4.130  and should be advised 
that all manifestations covered in the 
rating schedule must be addressed so that 
the Board may rate the veteran in 
accordance with the specified criteria.  
The examiner should also assign a GAF 
score, and provide an explanation as to 
the meaning of that score.

4.  The AMC should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of shrapnel wound injuries to the left 
thigh, left tibia, and bilateral knees.  
The veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the claims 
folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder and conducting 
a thorough examination of the veteran, the 
examiner should respond to each of the 
following inquiries:

a.  Please identify each muscle group that 
was involved in the veteran's in-service 
shrapnel wound injuries.  As to each 
muscle group identified, please described 
to the extent possible the nature and 
extent of the damage sustained as a result 
of that injury.

b.  Please identify each muscle group that 
is currently affected and comment on the 
presence of loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement for each muscle 
group affected.

c. As to each muscle group currently 
affected, please also comment on the 
degree, if any, of loss of deep fasciae or 
muscle substance, diminution of endurance, 
atrophy, or impairment of muscle tone.

d.  What are the ranges of motion of each 
knee in terms of flexion and extension?

e.  Does the veteran have degenerative 
joint disease of the left leg or left 
thigh? If so, is it at least as likely as 
not that it is related to his service-
connected shrapnel wound injury?

f.  Does the veteran have subluxation or 
lateral instability of either knee, and if 
he does, can such subluxation or lateral 
instability be described as slight, 
moderate, or severe?

g.  Does either knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups or 
when either knee is used repeatedly over a 
period of time (these determinations 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups)?

i.  The examiner should note any 
neurological impairment in the lower 
extremities that is attributable to his 
service-connected shrapnel wound injuries; 
and whether such neurological findings are 
mild, moderate, moderately severe, or 
severe.

j.  The examiner should also comment on 
the size and shape of any left leg and 
thigh scars, and any knee scars, and noted 
whether such scars are superficial or 
deep, and if there is any limitation of 
motion of the left leg or thigh, or either 
knee, due to the scar.

5.  After the development requested above 
has been completed, and after any other 
developed deemed appropriate, the AMC 
should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




